Opinion by
Porter, J.,
The plaintiff commenced this proceeding by a complaint before an alderman, under the provisions of the Act of December 14, 1863, P. L. (1864), 1125 and its supplements, including the Act of March 31, 1905, P. L. 87, to recover possession of certain premises owned by complainant and alleged to have been leased to the appellants for a definite term, which had expired. The alderman heard the parties and entered judgment in the following form: “After hearing sworn proofs and allegations, defendant being in default, Alderman Jacob Smith doth now publicly enter judgment in favor of the plaintiff and against the defendants that they shall forthwith deliver actual possession of the premises to the plaintiff and also enter judgment in favor of the plaintiff and against defendants in the sum of fifteen dollars and costs of suit. Therefore, it is considered and adjudged by the said Alderman Jacob Smith that he, the said Anthony Mikulski, plaintiff, shall and do recover and have from Joseph Ziolkowski and Mary Ziolkowski actual possession of the aforesaid premises, together with the sum of fifteen dollars and costs of this proceeding.” The alderman’s record was brought into the court of common pleas upon certiorari. The defendants filed a number of exceptions to the record of the alderman, which taken together distinctly raise the controlling question. Does it appear from the record that the aider-man found the essential facts upon which the statutes make his jurisdiction to enter a judgment in favor of the plaintiff to depend? The court below after argument overruled the exceptions and affirmed the judgment of the alderman, from which action we have this appeal.
The complaint seems to have contained all the averments necessary to authorize the magistrate to enter upon the inquiry. The evidence may have been sufficient to warrant the magistrate in finding that the averments of the complaint were true. More than this, however, is required in order to sustain the judgment. This is an in*75quest of facts which, if found true by the justice, must appear to have been so found by him in the record of his judgment, or by reference to the complaint, if fully set forth therein, as true. The statutes which confer the jurisdiction upon the magistrate make that jurisdiction to depend upon the existence of the designated facts, and it is not sufficient that the complaint aver the facts and that testimony be produced tending to establish the facts. The justice must find the specific facts upon which his jurisdiction depends, or that the averments of the complaint are true, and that he has so found them must appear from his record: Givens v. Miller, 62 Pa. 133; Davis v. Davis, 115 Pa. 261; Hickey v. Conley, 24 Pa. Superior Ct. 388; Ballou v. Mehring, 28 Pa. Superior Ct. 156. The alderman in the present case did not attempt to make any findings of fact. The sum total of his findings appears in his entry of judgment above quoted. He did not find that the lessor was peaceably. and quietly possessed of the lands or tenements, nor that he demised the same to a tenant for a definite term, nor that a rent certain was reserved, nor that the term had expired, nor that the tenant had had notice to quit. The record was insufficient to sustain the judgment in favor of the plaintiff.
The judgment of the Court of Common Pleas of Lackawanna County is reversed, and the proceedings of the alderman are directed to be reversed by that court, at the costs of the appellee.